Citation Nr: 0845079	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-31 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for paroxysmal 
supraventricular tachycardia.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
November 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Anchorage, Alaska.                 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2008.  A copy of the 
transcript of that hearing is of record.  

The underlying issue of entitlement to service connection for 
paroxysmal supraventricular tachycardia is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a June 2004 rating action, the RO denied entitlement 
to service connection for paroxysmal supraventricular 
tachycardia.  The veteran was provided notice of the decision 
and his appellate rights.  He did not appeal.  

2.  In February 2006, the veteran filed an application to 
reopen his claim.  

3.  The veteran's hearing testimony, received since the June 
2004 decision denying service connection for paroxysmal 
supraventricular tachycardia, was not previously of record; 
it is relevant and relates to an unestablished fact necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating the claim.     





CONCLUSIONS OF LAW

1.  The June 2004 rating action in which the RO denied 
service connection for paroxysmal supraventricular 
tachycardia, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104, 20.1103 (2008).      

3.  New and material evidence has been received since the 
June 2004 RO decision; the claim for service connection for 
paroxysmal supraventricular tachycardia is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2008).        


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the veteran's claim to reopen based 
on new and material evidence with respect to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002 & Supp. 2007).  Given the favorable outcome as 
noted below, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  See Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).  In such instances, a 
grant of service connection is warranted only when "all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including cardiovascular disease (to include 
coronary artery disease and valvular heart disease), service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In a June 2004 unappealed decision, the RO denied the 
veteran's original claim for service connection for 
paroxysmal supraventricular tachycardia.  The June 2004 
rating decision, therefore, became final.  See 38 U.S.C.A. § 
7105.

In February 2006, the veteran filed to reopen the claim.  In 
a June 2006 rating decision, the RO found that new and 
material evidence had not been submitted sufficient to reopen 
the claim.   

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the June 2004 
RO decision.  In that decision, the RO recognized that the 
veteran's service medical records showed numerous complaints 
of chest pain.  However, the RO noted that cardiology testing 
repeatedly showed overall normal findings despite findings of 
slight arrhythmia and tachycardia.  The RO also reported that 
the veteran's last stress test performed in 1998 was normal, 
and that his stress test performed in December 1997 showed 
that 14 METs (metabolic equivalent) were achieved.  Thus, the 
RO concluded that no permanent residual or chronic disability 
subject to service connection was shown by the service 
medical records.  In addition, the RO reported that post-
service evidence failed to reflect a chronic heart disability 
subject to service connection.  In this regard, the RO 
indicated that VA Medical Center (VAMC) outpatient treatment 
records and private medical records showed the veteran's 
continued and consistent complaints of chest pain following 
release from service, with multiple cardiology work-up 
evaluations and testing.  In December 2003, an 
electrophysiologic study was performed, to include catheter 
ablation based upon the veteran's history of symptomatic 
paroxysmal supraventricular tachycardia.  Results of the 
study found occasional premature ventricular contractions 
without findings of concealed pathway conduction.  Cardiac 
catheterization performed in March 2004 showed normal left 
ventricular systolic function with ejection fraction of 55 to 
60 percent, normal epicardial coronary arteries, elevated 
left ventricular end diastolic pressure, and mild mitral 
regurgitation representing overall normal results.  The 
examining physician stated that based on the current study, 
the veteran's previous nuclear stress test which was notable 
for an inferior ischemic perfusion defect and a small fixed 
defect of the anterior septum towards the apex, was a false 
positive result.  According to the examiner, other etiologies 
for the veteran's symptoms should be investigated, such as 
gastrointestinal (GI) cause.  

Since the June 2004 RO decision, additional evidence has been 
associated with the claims file.

VAMC outpatient treatment records show that in February 2006, 
the veteran was treated in the emergency room for complaints 
of chest pain.  At that time, an electrocardiogram (EKG) 
found no tachycardia and was reported to be normal.  

In the May 2008 Travel Board hearing, the veteran testified 
that during service, he developed a rapid heart rate.  He 
stated that he sought medical treatment for his rapid heart 
beat on numerous occasions, and that he was often given heart 
medication, such as nitroglycerin.  The veteran indicated 
that at present, he still took nitroglycerin, approximately 
two to three times a year.  He noted that he did not have 
coronary heart disease; rather, he stated that he had "leaky 
valves."  

In this case, the veteran's service medical records show that 
in October 1997, he received emergency care treatment after 
complaining of chest pain.  At that time, he was given 
nitroglycerin tablets.  The initial assessment was unstable 
angina.  He was subsequently hospitalized and given a 
nitroglycerin drip which did not relieve his chest pain.  An 
EKG revealed normal sinus rhythm.  The veteran underwent a 
stress test but had to stop secondary to chest pain.  Because 
of the suboptimal test, the veteran had a thallium GXT 
performed.  The results of the thallium GXT were interpreted 
as showing mild to moderate decreased inferior profusion.  
Wall motion was normal.  The defect of the inferior wall 
seemed to be secondary to diaphragmatic attenuation.  After 
six days, the veteran was released from the hospital.  Upon 
his discharge, the diagnosis was atypical chest pain, 
probable GI origin; cardiac etiology was unlikely.  

The basis of the final action in June 2004 was that there was 
no evidence of chronicity of a heart condition, to include 
paroxysmal supraventricular tachycardia, in service, and 
post-service evidence did not show continuity of 
symptomatology of a heart condition, to include paroxysmal 
supraventricular tachycardia.  Although the veteran's service 
medical records showed intermittent treatment for complaints 
of chest pain and findings of an arrhythmia, there was no 
diagnosis of a chronic heart disease.  In addition, post-
service evidence failed to show continuity of symptomatology.  
However, upon a review of the veteran's recently submitted 
testimony from the May 2008 Travel Board hearing, the 
credibility of which must be presumed for the purpose of 
determining the newness and materiality of such evidence per 
Justus v. Principi, 3 Vet. App. 510, 513 (1992), the veteran 
stated that during service, he was given nitroglycerin for 
his chest pain, and that following his discharge, he 
continued to take this particular cardiac medication for 
chest pain.  The veteran contended, in essence, that he 
currently had paroxysmal supraventricular tachycardia, and 
that his in-service and post-service chest pain, for which he 
took nitroglycerin, was related to his paroxysmal 
supraventricular tachycardia.  Such evidence was not before 
agency decisionmakers in June 2004.  In addition, given that 
the veteran's service medical records show that the veteran 
was given nitroglycerin for complaints of chest pain, and in 
light of the veteran's testimony that he currently takes 
nitroglycerin for chest pain, the aforementioned evidence 
relates to an unestablished fact, it is neither cumulative 
nor redundant, and it raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
heart disease.  38 C.F.R. § 3.156.  On the basis of the 
foregoing, it is determined that new and material evidence 
has been received to reopen the veteran's previously denied 
claim for service connection for paroxysmal supraventricular 
tachycardia.  The Board's decision is strictly limited to the 
reopening of the claim and does not address the merits of the 
underlying service connection claim.       


ORDER

New and material evidence has been received to reopen a claim 
for service connection for heart disease, to include 
paroxysmal supraventricular tachycardia; the claim is granted 
to this extent only.  






REMAND

In view of the Board's decision above, the veteran's claim 
for service connection for paroxysmal supraventricular 
tachycardia must be adjudicated on a de novo basis without 
regard to the finality of the June 2004 rating decision.  

Further, the Board is of the opinion that in light of the 
veteran's frequent in-service evaluations for chest pain, the 
history of treatment with nitroglycerin for same during and 
after service, and the apparent history of cardiac 
arrhythmias, a VA examination, as specified in greater detail 
below, should be performed.  See 38 C.F.R. § 3.159.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 3.159.

2.  The veteran should be scheduled for a 
VA cardiovascular examination, performed 
by a cardiologist, to determine if he 
currently has a heart disease, to include 
paroxysmal supraventricular tachycardia, 
which began during or is causally linked 
to service.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner must 
review all the evidence of record, to 
specifically include the veteran's service 
medical records which show intermittent 
treatment for chest pain, slight 
arrhythmia, and tachycardia, and the 
private medical records which reflect that 
in December 2003, the veteran underwent an 
electrophysiologic study due to his 
history of symptomatic paroxysmal 
supraventricular tachycardia, and in March 
2004, he underwent cardiac 
catheterization.  Any indicated diagnostic 
tests should be accomplished.

After reviewing the claims file and 
examining the veteran, the examiner must 
render an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any heart disease that is currently 
present began during service or is 
causally linked to any incident of 
or finding recorded during service?   

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and adjudicate the claim for 
service connection for heart disease on 
the merits.  If the benefit sought on 
appeal remains denied, the RO must provide 
the veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time must be allowed 
for response.  Thereafter, the case must 
be returned to this Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


